{¶ 35} Appellant's sole assignment of error must be overruled on account of her failure to file a transcript of the trial, which was essential to resolve the question whether the decision of the trial court would have been different had another trial judge presided.Volodkevich v. Volodkevich (1988), 35 Ohio St.3d 152, 154.
 {¶ 36} "The duty to provide a transcript for appellate review falls upon the appellant. This is necessarily so because an appellant bears the burden of showing error by reference to matters in the record. * * * When portions of the transcript necessary for resolution of assigned errors are omitted from the record, the reviewing court has nothing to pass upon and thus, as to those assigned errors, the court has no choice but to presume the validity of the lower court's proceedings, and affirm." Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197, 199. *Page 11 
 {¶ 37} It is unnecessary to speculate regarding the merits based on "such evidence as exists in the record." *Page 1